Citation Nr: 0934072	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating in excess of 
10 percent for bilateral hearing loss.  

2.  Entitlement to service connection for sinusitis, to 
include as a result of herbicide exposure. 

3.  Entitlement to service connection for skin cancer, to 
include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in April 
2006, which granted service connection for bilateral hearing 
loss with an evaluation of 10 percent, and denied service 
connection for sinusitis and skin cancer.  

The Veteran filed an April 2006 Notice of Disagreement (NOD) 
appealing, in pertinent part, the 10 percent rating assigned 
to his hearing loss disability.  An August 2006 rating 
decision reduced the evaluation of the Veteran's bilateral 
hearing loss from 10 percent to zero percent, effective 
October 25, 2005, the date of the Veteran's initial claim for 
service connection.  The RO explained that a clear and 
unmistakable error had been committed in evaluating the 
Veteran's bilateral hearing loss.  Essentially, the RO had 
misread the Tables set forth in 38 C.F.R. § 4.85 that are 
used to evaluate hearing impairment.  The Veteran submitted a 
statement in September 2006 in which he expressed 
disagreement with the change in evaluation and requested a 
de-novo review of the issue by the RO.  The RO sent the 
Veteran a February 2007 letter explaining that the evaluation 
of the Veteran's bilateral hearing loss was already on appeal 
(based on his April 2006 NOD) and thus it could not accept 
the Veteran's September 2006 statement as a NOD.  The Board 
notes that an August 2006 Statement of the Case (SOC) was 
issued simultaneously with the August 2006 rating decision 
evaluating the Veteran's hearing loss at 0%.  The SOC 
addressed the issue of entitlement to a compensable 
evaluation for hearing loss.  A timely substantive appeal was 
then filed.


The Board also notes that the 60-day notice requirement for 
reductions in compensation does not apply in this case.  
Under 38 C.F.R. § 3.105, where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
the beneficiary will be notified of the contemplated action 
and furnished detailed reasons for it, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Here, in the August 2006 rating decision in which the 
evaluation of hearing impairment was reduced, the RO also 
granted service connection for tinnitus with an evaluation of 
10 percent effective October 25, 2005, the date of the 
Veteran's initial claim for hearing loss and tinnitus.  In 
other words, there has been no break in the total 
compensation the Veteran has received since his claim for 
hearing loss was granted in the April 2006 rating decision.  
One disability as the source of compensation was replaced by 
another.  Therefore, VA is not be obligated to provide notice 
under 38 C.F.R. 3.105(e) as there was no reduction or 
discontinuance of compensation paid to the Veteran.  See 
VAOPGCPREC 71-91, Stelzel v. Mansfield, 508 F.3d 1345 (Fed. 
Cir. 2007), and O'Connell v. Nicholson, 21 Vet. App. 89 
(2007).  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by 
hearing impairment corresponding to auditory acuity level II 
in the right ear and level IV in the left ear.  

2.  The Veteran does not have a current diagnosis of skin 
cancer or any other skin condition. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code 6100 
(2008).

2.  Skin cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for hearing loss and skin cancer, VA has not met all 
statutory and regulatory notice and duty to assist 
provisions.  However, as will be explained below, the Veteran 
was not prejudiced by any deficiency in the notice and 
assistance provided to him.  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  The United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The Court has held that lack of notice with respect to the 
first Quartuccio element, namely what evidence is needed to 
substantiate the claim, has the "natural effect" of 
producing prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), revs' on other grounds; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  At the same time, 
the Supreme Court of the United States has "warned against 
courts' determining whether an error is harmless through the 
use of mandatory presumptions and rigid rules rather than 
case-specific application of judgment, based upon examination 
of the record."  Shinseki v. Sanders, 129T S. Ct. 1696, 
1704-05 (2009).  Thus, the Board must consider the specific 
facts of a veteran's case to determine whether he has 
actually been prejudiced by any notice error.  See id. at 
1704-06.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Mayfield, 19 Vet. App. at 121.  Ultimately, the 
determination is whether the error affected the "essential 
fairness" of the adjudication.  See Dunlap v. Nicholson, 21 
Vet.App. 112, 118 (2007).

Here, letters sent to the Veteran in December 2005 and March 
2006 informed the Veteran of what evidence is required to 
establish service connection, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  However, 
these letters did not provide notice regarding the degree of 
disability and the effective date.  Such notice was included 
in the letter accompanying the April 2006 rating decision.  
This notice did not comply with the requirements of the VCAA 
because an introductory letter to a rating decision, like an 
SOC, does not contain the same content or serve the same 
purpose as a VCAA notice letter and thus cannot be used to 
provide VCAA-compliant notice.  See Mayfield, 444 F.3d at 
1333-34.  Nevertheless, while this notice did not comply 
with the requirements of the VCAA, the Board finds that a 
reasonable person would have understood from this letter 
what was required to establish the degree of disability and 
the effective date, as it contained the same information and 
was in the same format as a VCAA letter.  See Mayfield, 19 
Vet. App. at 121.  Thus, the Veteran was not prejudiced by 
the fact that this notice was sent with the April 2006 
rating decision letter.  See id.  Moreover, the Veteran was 
not prejudiced by any delay in this notice, as he had four 
months to respond with additional argument and evidence 
before his claim was readjudicated and an SOC issued in 
August 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The Board concludes that the duty to notify has 
been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  Indeed, in a March 2006 
statement responding to the March 2006 VCAA letter, the 
Veteran stated that he did not have any further evidence to 
provide.  The Board concludes that VA's duty to assist with 
respect to obtaining the Veteran's medical and other 
pertinent records has been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
with respect to claims for an increased rating, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2008).

With respect to the Veteran's hearing loss claim, the RO 
provided the Veteran appropriate VA examinations in March 
2006.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as it is 
predicated on a full reading of the Veteran's medical records 
and provides a complete rationale for the opinion stated, 
relying on and citing to the clinical findings made on 
examination.  The examiner also discussed the functional 
effects of the Veteran's hearing loss, finding that the 
Veteran's greatest difficulty is hearing conversations under 
adverse listening conditions.  See Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's hearing loss disability since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.   
Accordingly, the Board finds that the examination is adequate 
upon which to base a decision. 

The Board notes that the examiner stated that he did not 
review the claims file, as it was not available to him.  
However, he stated that he did review the medical records.  
As will be discussed below, hearing loss is evaluated based 
on the results of audiological and speech recognition tests.  
Thus, the Board finds that it was sufficient for the examiner 
to have reviewed the Veteran's medical records in order to 
properly evaluate his hearing loss.  Indeed, in this context, 
a review of the Veteran's medical records is essentially 
equivalent to reviewing the claims file.  The only pertinent 
evidence pertaining to the evaluation of the Veteran's 
hearing loss come from the VA examination report and VA 
treatment records (CPRS records), which would have been 
associated with his VA medical record.  Thus, VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c) (4).  

With respect to the Veteran's claim for service connection 
for skin cancer, the Board concludes an examination is not 
needed to decide this issue.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

Here, there is no indication that the Veteran has a current 
disability of the skin that may be related to an in-service 
event.  While the Veteran is presumed to have been exposed to 
herbicides, there is no evidence of record showing that the 
Veteran is diagnosed with skin cancer or any other skin 
condition.  As there is no competent evidence of a current 
disability, an examination is not necessary to the resolution 
of this claim.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon, supra.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to an initial 
compensable rating in excess of 10 percent for his hearing 
loss disability.  For the reasons that follow, the Board 
concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service- 
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration because, as discussed below, an increased 
rating is not warranted. 

In evaluating service-connected hearing loss, disability 
ratings are derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, measured by 
puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I, for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiometric examinations are 
generally conducted using a controlled speech discrimination 
test together with the results of a puretone audiometry test.  
Table VI (in 38 C.F.R. § 4.85) is then used to determine the 
numeric designation of hearing impairment based on the 
puretone threshold average from the speech audiometry test 
and the results of the speech discrimination test.  The 
vertical lines in Table VI represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numeric designation of 
impaired hearing (Levels I through XI) is determined for each 
ear by intersecting the vertical row corresponding to the 
percentage of discrimination and the horizontal column 
corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
corresponding to the numeric designation for the ear having 
the better hearing acuity (as determined by Table VI) and the 
horizontal row corresponding to the numeric designation level 
for the ear having the poorer hearing acuity (as determined 
by Table VI).  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

In a March 2006 VA examination, puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
70
65
60
LEFT
35
65
65
65
 

The right ear had a puretone average of 58 dB when rounded to 
the nearest 10.  The left ear also had a puretone average of 
58 dB when rounded to the nearest 10.  Speech audiometry, 
using the Maryland CNC Word List, revealed speech recognition 
ability of 94 percent in the right ear and of 76 percent in 
the left ear.  Using Table VI in 38 C.F.R. § 4.85, the 
puretone average and speech recognition score are combined to 
give each ear a numeric designation for use on Table VII to 
determine the correct disability level.  The right ear had a 
puretone average of 58 dB and a speech recognition score of 
94 percent; therefore, the right ear received a designation 
of II.  The left ear had a puretone average of 58 dB and a 
speech recognition score of 76 percent; therefore, the left 
ear received a designation of IV.  The point where I and IV 
intersect on Table VII then reveals the disability level for 
the Veteran's hearing loss, which yields a percentage 
evaluation of zero, and thus results in a noncompensable 
rating.  

The Board notes that a September 2005 VA treatment record 
reflects that the Veteran's word recognition was 56% in the 
right ear and 52% in the left ear.  However, the results of a 
puretone audiometry test were not recorded in this record, 
and there is no indication that the Maryland CNC Word List 
was used in deriving the speech recognition scores.  See 
38 C.F.R. § 4.85(a).  Accordingly, the Board cannot use this 
record to evaluate the Veteran's hearing loss.  

The regulations also have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation will be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision accounts for a pattern of hearing impairment that 
is an extreme handicap in the presence of any environmental 
noise, as a speech discrimination test conducted in a quiet 
room with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
See id.  In the instant case, neither of the two above-
mentioned provisions is satisfied by the audiometric results 
from the VA examination.

The record contains no evidence demonstrating the Veteran is 
entitled to a compensable rating at any point since his 
initial claim for service connection.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  Rather, the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran. 

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are 
found to be inadequate.  38 C.F.R. § 3.321(b) (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a 
threshold finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate is required for extraschedular consideration 
referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

The September 2005 VA treatment record indicates that the 
Veteran's degree of hearing loss can cause significant 
communication problems which could be helped with binaural 
hearing aids.  The March 2006 VA examination reflects that 
the Veteran's greatest difficulty is hearing conversations 
under adverse listening conditions.  

The Board finds that the Veteran's hearing loss does not 
warrant an extraschedular rating.  His reported symptoms are 
those contemplated by Diagnostic Code 6100.  There are no 
symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his hearing loss or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that his hearing loss has caused marked interference with 
employment or frequent periods of hospitalization.  He merely 
disagrees with the assigned evaluation for his level of 
impairment.  The available schedular evaluations for this 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for a bilateral hearing loss disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Service Connection

The Veteran contends that he has skin cancer as a result of 
his exposure to the herbicide Agent Orange while serving in 
Vietnam.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, VA regulations provide that certain diseases 
associated with exposure to herbicide agents may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the period beginning 
January 9, 1962 and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence establishing that 
the veteran was not exposed to any such agent.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  

Here, the Veteran's DD 214 shows that he had service in 
Vietnam during the applicable time period.  As there is no 
evidence to the contrary, he may be presumed to have been 
exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, 
the Veteran must have one of the diseases enumerated in 
section 3.309(e).  The diseases presumed to be caused by 
herbicide exposure include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult- onset 
diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Under the authority granted by Congress in the Agent Orange 
Act of 1991 and the Veterans Education and Benefits Expansion 
Act of 2001, the Secretary of Veterans Affairs (Secretary) 
has determined that a presumption of service connection is 
not warranted for several diseases, including skin cancers, 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Fed. Reg., 72 FR 32395, 32397-32398 (June 
12, 2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has thoroughly reviewed the Veteran's service 
treatment records, VA medical records, and private treatment 
records.  There is no evidence of a diagnosis, treatment, or 
complaints of skin cancer or any other skin condition.  In 
his claim, the Veteran identified the Choctaw Health Care 
Center in Talihina, Oklahoma as the facility that treated him 
for skin cancer.  The claims file includes medical records 
from Rubin White Health Clinic, part of the Choctaw Nation 
Health Services Authority, from September 2000 to March 2004.  
These records do not reflect any treatment or diagnosis of 
skin cancer.  

The Board finds the Veteran does not have a current diagnosis 
of skin cancer or any other skin condition, which is required 
to establish service connection for the claimed disorder on 
either a direct basis or on a presumptive basis due to Agent 
Orange exposure.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).


Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for skin cancer must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating in excess of 10 
percent for bilateral hearing loss is denied. 

Entitlement to service connection for skin cancer, to include 
as a result of herbicide exposure, is denied. 


REMAND

With respect to the Veteran's claim of entitlement to service 
connection for sinusitis, the Board finds that further 
development is needed.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  

First, in his January 2006 amended claim, the Veteran stated 
that he had submitted some medical records from Dr. Gwartney 
reflecting treatment for his sinusitis.  He indicated that 
there may be more such medical records from Dr. Gwartney's 
office, and attached release forms authorizing VA to obtain 
them.  These forms are not in the claims file.  The Agency of 
Original Jurisdiction (AOJ) should send the Veteran new 
authorized release forms for him to sign and, if these are 
returned, request the remaining medical records from Dr. 
Gwartney and any other sources the Veteran may identify. 

Second, a VA examiner's opinion is warranted regarding the 
etiology of the sinusitis.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  While the Veteran was afforded 
a March 2006 VA examination in connection with this claim, 
the examiner did not render an opinion as to the likelihood 
that the Veteran's sinusitis was related to service.  Thus, 
this examination was inadequate under Barr.  The Board 
further notes that the Veteran was seen for an upper 
respiratory infection during service in January 1969, and is 
presumed to have been exposed to Agent Orange.  In a July 
1993 private treatment record, he reported that he had a 
problem breathing through his nose for about twenty years and 
had been using nose spray ever since he came back from 
Vietnam.  The Veteran continues to be treated for chronic 
ethmoidal sinusitis.  Thus, there is evidence of a current 
disability, an in-service injury or disease, and an 
indication that the current disability may be related to the 
in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, a medical examiner's opinion is needed 
assessing the etiology of the Veteran's sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should send the Veteran new 
authorized release forms and, if these are 
returned, request the remaining records 
from Dr. Gwartney's office relating to the 
sinusitis claim as well as records from 
any other source the Veteran may identify.  
The Veteran should be informed if the AOJ 
is unsuccessful in obtaining these 
records. 

2.  The AOJ should obtain a VA examiner's 
opinion regarding the etiology of the 
Veteran's sinusitis.  If at all possible, 
the same person who examined the Veteran 
in March 2006 should review the claims 
file and render the opinion.  The entire 
claims file and a copy of this REMAND must 
be made available to the examiner, and the 
examiner must note in the opinion that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's sinusitis is at least as likely 
as not (i.e., to at least a 50:50 degree 
of probability) a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

In rendering this opinion, the examiner 
should take into account the fact that the 
Veteran is presumed to have been exposed 
to Agent Orange while in service.  The 
examiner should also take into account the 
July 1993 private treatment record in 
which the Veteran reported having trouble 
breathing through his nose for about 
twenty years and had been using nose spray 
ever since he returned from Vietnam.  

3.  Then, the AOJ should readjudicate the 
sinusitis claim on the merits.  If the 
benefits sought are not granted, the 
Veteran and his representative, if any, 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


